COTTERAE, District Judge
(dissenting). My dissent is necessary, as I think there was error in giving and refusing instructions to the jury. Concededly, the plaintiff was injured at a street crossing where this car and cars usually stopped for passengers to get on and off. There was the implied invitation to passengers subject to their acceptance. The conductor had the duty, before giving the signal to start, to look and see whether passengers were safely on board. Where an invitation is given for the purpose and one attempts to go upon the steps to take passage, the relation of passenger and carrier is made out. 3 Thompson, Neg. § 3514; Cohen v. West Chic. St. Ry. Co., 60 Fed. 698, 9 C. C. A. 223; Dudley v. Front St. C. R. Co. (C. C.) 73 Fed. 128; St. Louis S. W. Ry. Co. v. Wainwright, 152 Fed. 624, 82 C. C. A. 16; Memphis St. Ry. Co. v. Huggins, 215 Fed. 37, 131 C. C. A. 345; Devoy v. Transit Co., 192 Mo. 197, 91 S. W. 140.
It is true the evidence tends to show that the plaintiff attempted to board the car at the time it was starting. No complaint is made of the *885charge on that theory. But there was sufEcent evidence to uphold a finding that while the car was stationary, the plaintiff seized the hand rail in order to board the car. This was recognized by the trial judge. A charge was asked for plaintiff, that if in such state of facts the car was suddenly and violently started, and thereby he was injured, and such conduct was not in the use of the highest degree of care exercised by prudent persons in like circumstances, and he was ordinarily careful for his safety, he was entitled to recover; also, that it was the duty o£ the motorman and conductor to see before starting the car, in so far as practicable, that there was no passenger in the act of boarding, and “that all passengers attempting to get on had done so safely, even tho the car had stopped for a reasonable length of time.” In my judgment, these requests should have been given.
But the trial court gave the jury this rule:
“If plaintiff did get hold of the car before it started, but the persons in charge thereof did not know of the fact, and could not have known of it by the exercise of ordinary care, and he gave no notice of his intention to become a passenger, and had not timely presented himself, then he cannot recover.”
And again:
“If you shall find * * * that plaintiff ran and placed his hand on the handle of the car before it started, and that thereafter, or thereupon, tho car started and caused plaintiff to fall, and in this connection, if you shall further find “ * * that neither tho motorman nor the conductor saw plaintiff when he got hold of the handle of the car, and that they did not know, and by the exercise of ordinary care could not have known or observed, that plaintiff was abont to board the car, then you ought to find for defendant.”
These instructions are deemed to be erroneous, for the plaintiff might have become in fact a passenger before the car was started, as the evidence substantially tends to show, and, if so, then it would not be questioned that by uniform authority he was entitled to the higher practicable degree of care for his safely, and not merely ordinary care.
Clearly, it seems to me, the plaintiff should be awarded a new trial.